Citation Nr: 1709990	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  12-16 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from April 1994 to April 1997.  After his separation from active service, the Veteran was a member of the Alabama Army National Guard (ALANG). 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama which-in pertinent part, denied the claims.


The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Neither the service treatment records (STRs) nor the service personnel records (SPRs) contain a report of examination for the Veteran's separation in 1997 or a document to the effect that he waived an exit examination.  Hence, additional efforts are in order to either obtain an examination report if extant, or documentation that the Veteran waived a physical examination in late 1996 or 1997.

The January 1994 Report of Medical Examination for Enlistment notes asymptomatic bilateral pes planus.  (12/06/2010 STR, p. 67) (Emphasis added.)  Where a disorder is noted on service entrance or a veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 (West 2014) applies.  
A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  In such claims, a veteran (the evidence of record) must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government to show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306(b) (2016).

As the representative notes in a February 2017 brief, the STRs document a number of entries that note the Veteran's complaints of bilateral foot pain in June 1996, and that he was issued custom made orthotic inserts.  The entries also note diagnostic impressions of chronic plantar fascitis, for which the Veteran was issued a Profile.  Id. at 23.  This raises the question of whether the plantar fascitis was a separate and distinct entity from the pes planus or related.  The Board finds that his treatment shows that the Veteran's pes planus, noted on entrance, increased in severity during service.  As such, the presumption of aggravation attaches.  However, the Board finds that the evidence of record is not adequate to determine where such increase was due to the natural progress of the disease.  In this regard, the Board agrees with the Veteran's representative that the April 2011 VA examination was inadequate.  He may rely on his STRs in order to meet his burden.  Thus, this area must be addressed further by appropriate medical authorities.

As concerns the knee disability, a November 1994 entry notes the Veteran's presentation with complaints of right retropatellar pain due to playing basketball.  The examiner noted an impression of patellofemoral syndrome.  (STRs at 99.)  There are no further entries related to this complaint.  Hence, any extant report of exit examination will be highly probative.  The Veteran joined the ALANG in October 2008.  In December 2009, many years after his active service, he was placed on a permanent Profile due to chronic left knee pain.  The Profile exempted him from unlimited running; he was authorized to walk to meet his physical training requirements.  The Veteran also asserts a July 2011 incident as a supporting basis for his claim.  He asserts that he jammed both knees while on duty.  His Points Summary, however, does not reflect any active duty points for 2011.  This also must be inquired into on remand.  The April 2011 VA examination report reflects that no knee disorder was diagnosed, but non-VA records note a December 2009 diagnosis of left knee internal derangement, i.e., suspected meniscus cyst, superimposed on degenerative joint disease.  (01/26/2011 Medical Treatment-Non-Government Facility, p. 2)  The Statement of the Case (SOC) reflects that the Veteran failed to report for X-rays associated with the April 2011 examination.  The examination report makes no reference to X-rays, and-on his VA Form 9, the Veteran denied ever being told that he had an X-ray appointment.

Accordingly, the case is REMANDED for the following actions:

1.  Follow all appropriate procedures to ascertain if the Veteran underwent a physical examination prior to his separation in April 1997.  If so, the examination report must be obtained and associated with the claims file.  If the report of the separation examination cannot be obtained or there was no separation examination, then document in the claims file all efforts to obtain this document.

2.  Take appropriate steps to verify if the Veteran had active service with the ALANG, to include requesting documentation of tours of Active Duty for Training (ACDUTRA), if any, the Veteran performed in 2011.  All efforts to obtain this documentation must be visible in the claims file.

3.  After #1 above is complete, send the claims file to a podiatrist for review.  The podiatrist is to answer the following questions:

a.  Is plantar fascitis is a separate entity from or related to pes planus?
b.  Was the increase in the severity during service of the noted, pre-existing pes planus clearly and unmistakably due to the natural progression of the disorder?

c.  If not, the podiatrist is asked to opine on the degree to which the disorder was aggravated by active service for the period 1994 to 1997, expressed in terms of percentage, if possible.

The podiatrist must provide a comprehensive rationale for any opinion rendered.  The podiatrist's explanation should include any relationship between the chronic plantar fascitis noted in the STRs and the existing pes planus.  If the podiatrist advises that an examination is needed to render the requested opinions, then arrange such an examination.

4.  After #1 and #2 have been completed, arrange an examination of the Veteran's knees by an appropriate VA examiner.  The examiner must review the claims file so as to fully understand the history of the Veteran's claimed bilateral knee disorder.  

Is there at least a 50 percent probability or greater (at least as likely as not) that the Veteran has a disability of the bilateral knees?

If there is no currently diagnosed disability of either knee, the examiner must reconcile this lack of diagnosis with previous findings (e.g., December 2009 diagnosis by W.E.S., M.D., as noted above) showing a disability, and specifically provide an opinion as to whether it is as likely as not that the Veteran had a disability of the bilateral knees at any time since November 2010 even if that disorder has since resolved.  

For any disability of the bilateral knees which the examiner finds to have been present at any time since November 2010, the examiner is asked to provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that it is related to service.

The examiner must provide a comprehensive rationale for any opinion rendered.  In formulating any opinion, the examiner is asked to address the November 1994 complaints of right retropatellar pain due to playing basketball as noted in the STRs.  The examiner is advised that the asserted July 2011 trauma may be considered only if the AOJ determines that the Veteran was performing ACDUTRA at that time.

5.  After completion of all of the above, re-adjudicate the issues on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.  Then, if all is in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

